SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedDecember 31, 2007 Commission File No.000-52210 KURRANT FOOD ENTERPRISES, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-3902781 (State or other jurisdiction (IRS Employer File Number) of incorporation) 3029 S. Cherry Way Denver, Colorado (Address of principal executive offices) (zip code) (303) 300-5255 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] State the aggregate market value of the voting stock held by nonaffiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days was approximately $617,000. As ofFebruary 12, 2008 registrant had outstanding 12,667,533 shares of the registrant's common stock. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] FORM 10-QSB KURRANT FOOD ENTERPRISES,
